 

Exhibit 10.15

 

Execution Version

 

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated October 29, 2018, to the REGISTRATION
RIGHTS AGREEMENT (as amended by this Amendment, the “Agreement”), made as of
January 28, 2016, by and among Differential Brands Group Inc., a Delaware
corporation (the “Company”), and each of the investors listed on Schedule A
hereto (each of which is referred to in this Amendment as a “Consenting
Investor”).

 

RECITALS

 

WHEREAS, all capitalized terms used and not defined herein have the respective
meanings ascribed to them in the Agreement;

 

WHEREAS, the Investors, the Management Holders and the Company previously
entered into the Agreement with respect to the Registrable Securities;

 

WHEREAS, pursuant to Section 3.2 of the Agreement, the Agreement may be modified
or amended, and any provision thereof may be waived, pursuant to the written
agreement of the Company and Investors holding a majority of the Registrable
Securities held by all Investors;

 

WHEREAS, the Consenting Investors hold the number of Registrable Securities set
forth opposite their respective names on Schedule A hereto representing, in the
aggregate, a majority of the Registrable Securities held by all Investors;

 

WHEREAS, on June 27, 2018, the Company, Global Brands Group Holding Limited
(“GBG Parent”) and GBG USA Inc. (“GBG Seller”) entered into a Purchase and Sale
Agreement pursuant to which the Company will purchase certain assets and equity
interests from GBG Parent and GBG Seller (the “Acquisition”);

 

WHEREAS, in connection with the Acquisition and substantially concurrent with
the Company and the Consenting Investors entering into this Amendment, the
Company has entered into registration rights agreements in substantially the
form attached hereto as Schedule B (the “2018 Registration Rights Agreements”)
pursuant to which the Company has agreed to provide certain other holders of the
Company’s securities certain registration rights on the terms and subject to the
conditions set forth therein; and

 

WHEREAS, in connection with the Acquisition and the Company’s entering into the
2018 Registration Rights Agreements, the Company and the Consenting Investors
have agreed to enter into this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

  

 

 

1.            Definitions.  Except as otherwise indicated herein or unless the
context otherwise requires, all capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Agreement.

 

2.            Amendments. 

 

2.1          Section 2.1(c) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(c)        The Company shall not be obligated to effect, or to take any action
to effect, any registration pursuant to Subsection 2.1(a) (i) during the period
that is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, Ares Demand Registration or
GSO Demand Registration; provided, that the Company is actively employing in
good faith reasonable best efforts to cause such registration statement to
become effective; (ii) if the Company has effected two (2) registrations
pursuant to Subsection 2.1(a); or (iii) if the Initiating Holders propose to
dispose of shares of Registrable Securities that may be immediately registered
on Form S-3 (including in accordance with the intended method or methods of
distribution specified by the Holders) pursuant to a request made pursuant to
Subsection 2.1(b).  The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Subsection 2.1(b) (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, any Ares Demand
Registration or GSO Demand Registration, provided, that the Company is actively
employing in good faith reasonable best efforts to cause such registration
statement to become effective; and (ii) if the Company has effected four
(4) registrations pursuant to Subsection 2.1(b). The Company shall not be
obligated to effect, or to take any action to effect, any registration pursuant
to Subsection 2.1(a) from October 29, 2018 until 12 months following such date.
The Company shall not be obligated to effect, or to take any action to effect,
any registration pursuant to Subsection 2.1(b) from October 29, 2018 until the
later of (x) 6 months from such date or (y) the time at which the Company shall
have qualified for the use of a Registration Statement on Form S-3 or any
successor form thereto.”

 

2.2          Section 2.2 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“2.2        Piggyback Registrations.

 



  

 

 

(a)          Right to Piggyback. Whenever the Company proposes to register any
of its securities under the Securities Act, and the registration form proposed
to be used may be used to register the resale of Registrable Securities (each, a
“Piggyback Registration”), the Company shall give prompt written notice (in any
event at least ten (10) Business Days prior to the anticipated filing date of
the Registration Statement relating to such registration) to each Holder of its
intention to effect such a registration and shall use its commercially
reasonable efforts to include in such registration all Registrable Securities
with respect to which the Company has received a written request from the Holder
for inclusion therein within five (5) Business Days following the Holder’s
receipt of the Company’s notice. If the Holder proposes to distribute its
securities through a Piggyback Registration that involves an underwriter(s),
it shall enter into an underwriting agreement in reasonable and customary form
with the underwriter(s) selected by the Company for such Piggyback Registration,
provided that with respect to such underwriting agreement or any other documents
reasonably required under such agreement, (i) no Holder shall be required to
make any representation or warranty with respect to or on behalf of the Company
or any other stockholder of the Company and (ii) each Holder choosing to
participate in such Piggyback Registration shall complete and execute all
questionnaires, powers-of-attorney, indemnities, opinions and other documents
reasonably required under the terms of such underwriting agreement.  For the
avoidance of doubt, no Holder may request that a Piggyback Registration involve
the use of an underwriter. No registration effected under this Section 2.2 shall
relieve the Company of its obligations to effect a demand registration required
by Section 2.1. If at any time after giving notice of its intention to register
any Company securities pursuant to this Section 2.2 and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such securities, the
Company shall give notice to the Holder (if participating in such Piggyback
Registration) and, thereupon, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration.

 

(b)          Reduction of Offering. If the managing underwriter(s) for a
Piggyback Registration that is to be an underwritten offering advises the
Company that in their opinion the dollar amount or number of Common Stock or
other securities which the Company desires to sell, taken together with Common
Stock or other securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with third parties, if any, the
Registrable Securities as to which registration has been requested under this
Section 2.2, and the Common Stock or other securities as to which registration
has been requested pursuant to the written contractual piggyback registration
rights of other stockholders of the Company, exceeds the maximum dollar amount
or maximum number of securities that can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (the “Maximum
Threshold”), then the Company shall include in any such registration:

 

(i)       If the registration is undertaken for the Company’s account:  (A)
first, the Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Threshold, and (ii)  second, to
the extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the Registrable Securities and the Common Stock or other securities
proposed to be sold for the account of other Persons that the Company is
obligated to register pursuant to any written contractual piggyback registration
or other rights with such Persons and that can be sold without exceeding the
Maximum Threshold (pro rata in accordance with the number of Registrable
Securities and Common Stock or other securities which the Holders and other
Persons have requested be included in such underwritten offering, regardless of
the number of Registrable Securities and Common Stock or other securities held
by the Holder or other Person), and

 



  

 

 

(ii)      If the registration is a “demand” registration undertaken at the
demand of one or more Persons other than the Company and the Holder, (A)  first,
the Common Stock or other securities for the account of such demanding Persons
that can be sold without exceeding the Maximum Threshold; (B)  second, to the
extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the Common Stock or other securities that the Company desires to
sell that can be sold without exceeding the Maximum Threshold; (C) third, to the
extent that the Maximum Threshold has not been reached under the foregoing
clauses (A) and (B), the Common Stock or other securities for the account of
other Persons that the Company is obligated to register pursuant to written
contractual arrangements, if any; provided, that if requests to register Common
Stock or other securities pursuant to this clause (C) when combined with
registration requests pursuant to clauses (A) and (B) exceed the Maximum
Threshold, the Company shall include in such registration all of the securities
requested to be included pursuant to clauses (A) and (B) and for requestors
pursuant to this clause (C), the amount of securities pro rata in accordance
with the amount of securities each securityholder has requested to be included
in the offering, regardless of the number of securities held by each such
Person; and (D) fourth, to the extent that the Maximum Threshold has not been
reached under the foregoing clauses (A), (B) and (C), the Common Stock that
other stockholders desire to sell that can be sold without exceeding the Maximum
Threshold to the extent that the Company, in its sole discretion, wishes to
permit such sales pursuant to this clause (D).

 

(c)           Selection of Underwriters. If any Piggyback Registration is an
underwritten primary offering, the investment banker(s) and manager(s) for the
offering shall be selected by the Company in its sole discretion.”

 

2.3          Section 2.5 of the Agreement is hereby amended and restated in its
entirety as follows:

  

“2.5        Underwriting Requirements. With respect to any registration effected
pursuant to Section 2.1:

 

(a)           If, pursuant to Subsection 2.1, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Subsection 2.1, and the Company shall include such information in
the Demand Notice.  The underwriter(s) will be selected by the Company in its
reasonable discretion.  In such event, the right of any Holder to include such
Holder’s Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Holders proposing to distribute their securities through such
underwriting shall (together with the Company as provided in Subsection 2.6(h))
enter into an underwriting agreement in customary form with the
underwriter(s) selected for such underwriting, and each such Holder may, at such
Holders’ option, require that any or all of the representations and warranties
by, and the other agreements on the part of, the Company to and for the benefit
of such underwriter(s) shall also be made to and for the benefit of such Holders
and that any or all of the conditions precedent to the obligations of such
underwriter(s) under such underwriting agreement be conditions precedent to the
obligations of such Holders; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information provided by such Holders for inclusion in the registration statement
pursuant to Subsection 2.7.  No such Holder shall be required to make any
representations or warranties to, or agreements with, the Company or the
underwriter(s) other than representations, warranties or agreements regarding
such Holder, such Holder’s Registrable Securities and such Holder’s intended
method of disposition.  Notwithstanding any other provision of this Subsection
2.5, if the total number of Registrable Securities requested by stockholders to
be included in such offering exceeds the Maximum Threshold, then the Initiating
Holders shall so advise all Holders of Registrable Securities that otherwise
would be underwritten pursuant hereto and the Company shall be required to
include in the offering only the number of such Registrable Securities equal to
the Maximum Threshold.  If the managing underwriter(s) so determines that less
than all of the Registrable Securities requested to be registered can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated among the selling Holders of Registrable
Securities in proportion (as nearly as practicable) to the number of Registrable
Securities sought to be registered by each such Holder.  To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
managing underwriter(s) may round the number of shares allocated to any Holder
to the nearest 100 shares.

 



  

 

 

(b)           For purposes of the provisions in Subsection 2.5 concerning
apportionment, for any selling Holder that is a partnership, limited liability
company or corporation, the partners, members, retired partners, retired
members, stockholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any proportionate reduction
with respect to such “selling Holder” shall be based upon the aggregate number
of Registrable Securities owned by all Persons included in such “selling
Holder,” as defined in this sentence.”

 

2.4          The phrase, “Whenever required under this Section 2 to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably possible:” in the first sentence of Section 2.6 is hereby deleted
and replaced with the following: “Whenever required under Section 2.1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:”

  

2.5          Section 2.12 of the Agreement is hereby deleted in its entirety.

 

2.6          The following is inserted as a new Section 2.14 of the Agreement:

 

“2.14      Blackout Period. Notwithstanding anything herein to the contrary, the
Company shall have the right to suspend the use of any registration statement
for a period of not greater than forty-five (45) consecutive days and for not
more than ninety (90) days in any twelve (12) month period (“Blackout Period”),
if, in the good faith opinion of the Company’s board of directors (the “Board”),
after consultation with counsel, material, nonpublic information exists,
including, without limitation, the proposed acquisition or divestiture of assets
by the Company, a strategic alliance or a financing transaction involving the
Company or the existence of pending material corporate developments, the public
disclosure of which would be necessary to cause the registration statement to be
materially true and to contain no material misstatements or omissions, and in
each such case, where, in the good faith opinion of the Board, such disclosure
would be reasonably likely to have a material adverse effect on the Company or
on the proposed transaction. The Company must give the Holder notice promptly
upon knowledge that a Blackout Period (without indicating the nature of such
Blackout Period) may occur and prompt written notice if a Blackout Period will
occur. Upon the conclusion of a Blackout Period, the Company shall provide the
Holder written notice that the Registration Statement is again available for
use.”

 





  

 

 

2.7.         The following defined terms shall be added to the Agreement:

 

“Ares Demand Registration” means a “Demand Registration” as defined in the Ares
Registration Rights Agreement.

 

“Ares Registration Rights Agreement” means that certain registration rights
agreement by and between the Company and Ares Capital Corporation and its
affiliates, dated as of October 29, 2018.

 

“GSO Demand Registration” means a “Demand Registration” as defined in the GSO
Registration Rights Agreement.

 

“GSO Registration Rights Agreement” means that certain registration rights
agreement by and between the Company and GSO Capital Partners, LP, and its
affiliates, dated as of October 29, 2018.

 

2.8.         The definitions of “Registrable Securities” and Registration
Expenses in the Agreement shall be amended and restated as follows:

 

“1.24      “Registrable Securities” means (i) any shares of Common Stock held by
an Investor, or any Management Holder, at any time; (ii) any shares of Common
Stock issued or issuable (directly or indirectly) upon conversion and/or
exercise of the Series A Preferred Stock, a Convertible Note or any other
securities of the Company or an Affiliate of the Company held by the Holders at
any time; or (iii) any Common Stock issued as (or issuable upon the conversion
or exercise of any warrant, right, or other security that is issued as) a
dividend or other distribution with respect to, in exchange for, or in
substitution for or replacement of, the shares referenced in clauses (i) and
(ii) above. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (A) a Registration Statement covering
such securities has been declared effective by the Securities and Exchange
Commission and such securities have been disposed of pursuant to such effective
Registration Statement, (B) such securities are sold or transferred to any
Person, (C) the Holders in the aggregate beneficially own (on an as-converted
basis) (within the meaning of the Exchange Act and the rules and regulations
promulgated thereunder) less than 1.0% of the then-outstanding Common Stock of
the Company; (D) such securities are eligible for sale by the Stockholder
without registration pursuant to Rule 144 (or any similar provisions then in
force) under the Securities Act without limitation thereunder on volume or
manner of sale, (E) such securities shall have ceased to be outstanding or (F)
the stock certificates or evidences of book-entry registration relating to such
securities have had all restrictive legends removed.

 



  

 

 

1.25       “Registration Expenses” means any and all fees and expenses incident
to performance of or compliance with this Agreement by the Company, including,
without limitation (i) all SEC, stock exchange, FINRA and other registration,
listing and filing fees (including, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel as may be required by the
rules and regulations of FINRA), (ii) all fees and expenses incurred (including
by the underwriters, if any) in connection with compliance with state securities
or blue sky laws and compliance with the rules of any stock exchange (including
reasonable fees and disbursements of counsel in connection with such compliance
and the preparation of a blue sky memorandum and legal investment survey),
(iii) all fees and expenses of any Persons in preparing or assisting in
preparing, word processing, printing, distributing, mailing and delivering any
registration statement, any prospectus, securities certificates and other
documents relating to the performance of or compliance with this Agreement,
(iv) the fees and disbursements of counsel for the Company, (v) the reasonable
fees and disbursements of one counsel (and any applicable local counsel) for the
selling Holders (as selected by the Investors holding a majority of the
Registrable Securities held by the Investors) provided that the Company shall
not be required to reimburse Holders’ counsel fees and expenses in an amount
exceeding $50,0000 per registration pursuant to this Agreement and $100,000 in
the aggregate for all registrations pursuant to this Agreement, (vi) the fees
and disbursements of all independent public accountants (including the expenses
of any audit and/or “cold comfort” letters) and the fees and expenses of other
Persons, including experts, retained by the Company, and (vii) all fees and
disbursements of underwriters customarily paid by the issuers or sellers of
securities (subject to the proviso below); provided, however, Registration
Expenses shall not include discounts and commissions payable to underwriters,
selling brokers, dealer managers or other similar Persons engaged in the
distribution of any of the Registrable Securities and applicable transfer and
documentary stamp taxes, if any.”

 

3.            Miscellaneous.

 

3.1           Effect of Amendment.  Except as expressly modified hereby the
Agreement remains in full force and effect, mutatis mutandis. Upon the execution
and delivery of this Amendment, the Agreement shall thereupon be deemed to be
amended and supplemented as hereinabove set forth as fully and with the same
effect as if the amendments and supplements made hereby were originally set
forth in the Agreement, and this Amendment and the Agreement shall henceforth be
read, taken and construed as one and the same instrument, but such amendments
and supplements shall not operate so as to render invalid or improper any action
heretofore taken under the Agreement. Each reference to “hereof,” “herein,”
“hereunder,” “hereby” and “this Agreement” in the Agreement shall, from and
after the date of this Amendment, refer to the Agreement as amended by this
Amendment. Notwithstanding the foregoing, references to the date of the
Agreement, as amended hereby, shall in all instances continue to refer to
January 28, 2016, references to “the date hereof” and “the date of this
Agreement” shall continue to refer to January 28, 2016 and references to the
date of the Amendment and “as of the date of the Amendment” shall refer to the
date hereof.

 

3.2          Counterparts.  This Amendment may be executed in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission or
by e-mail of a .pdf attachment shall be effective as delivery of a manually
executed counterpart of this Amendment.

 



  

 

 

3.3          Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written.

 

  COMPANY:         Differential Brands Group Inc.         By: /s/ Lori Nembirkow
  Name: Lori Nembirkow   Title:  Secretary

 

  

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written.

 

CONSENTING INVESTOR:       Tengram Capital Partners Gen2 Fund, L.P.         By:
/s/ William Sweedler     Name: William Sweedler     Title:   Co-Managing Member
of Tengram Capital Associates, LLC,
as general partner of Tengram Capital Partners Gen2 Fund, L.P.  

 

  

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written.

 

CONSENTING INVESTOR:       Tengram Capital Associates, LLC         By: /s/
William Sweedler     Name:   William Sweedler     Title:     Co-Managing Member
 

 

  

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written.

 

CONSENTING INVESTOR:       Tengram Capital Partners Fund II, L.P.         By:
/s/ William Sweedler     Name:  William Sweedler     Title:    Co-Managing
Member of Tengram Capital Associates II,
LLC, as general partner of Tengram Capital Partners Fund II, L.P.  

 

  

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written.

 

CONSENTING INVESTOR:       TCP Denim, LLC         By: /s/ William Sweedler    
Name:  William Sweedler     Title:    Co-Managing Member of Tengram Capital
Associates II,
LLC, as general partner of Tengram Capital Partners Fund II, L.P.,
as sole member of TCP Denim, LLC  

 

  

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written.

 

CONSENTING INVESTOR:       RG II Blocker, LLC         By: /s/ William Sweedler  
  Name:  William Sweedler     Title:    Manager  

 

  

 

 

Schedule A

 

Consenting Investors

 

Investor    Address        Tengram Capital Partners Gen2 Fund, L.P.  

Tengram Capital Partners Gen2 Fund, L.P.

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

      Tengram Capital Associates, LLC  

Tengram Capital Associates, LLC

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

      Tengram Capital Partners Fund II, L.P.  

Tengram Capital Partners Fund II, L.P.

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

      TCP Denim, LLC  

TCP Denim, LLC

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

      RG II Blocker, LLC  

RG II Blocker, LLC

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

 

  

 